Citation Nr: 0944130	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C, to include 
as secondary to a service connected low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

In September 2009, the Veteran testified during a 
videoconference hearing before the undersigned.  A transcript 
of the proceeding is of record.  Review of the claims file, 
to include the September 2009 hearing transcript, reflects 
that the Veteran has raised the issues of entitlement to 
service connection for hearing loss, tinnitus, Meniere's 
disease, disorder of the shoulders, and a total disability 
rating based on individual unemployability (TDIU).  These 
claims, however, have not been developed or certified for 
appellate review.  Accordingly, the issues are referred to 
the RO for appropriate consideration.

The Veteran also requested a decision review officer (DRO) 
hearing in connection with the current claim.  The hearing 
was scheduled for April 2009, but the Veteran failed to 
report for the hearing and made no attempt to reschedule.  
Thus, the Board finds that the Veteran's request for a DRO 
hearing is withdrawn.


FINDING OF FACT

Hepatitis C was at least as likely as not contracted via a 
blood transfusion during surgery for a service connected low 
back disability.




CONCLUSION OF LAW

The criteria for service connection of hepatitis C are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2). This may 
include some medical matters, such as describing symptoms or 
relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service treatment records show no findings of or complaints 
related to hepatitis C, nor do they reflect any risk factors 
for an infection, such as tattoos, transfusions, intravenous 
drug use, intranasal cocaine use, risky sexual behavior, or 
sharing of razors.

Private treatment records from Dr. NHE establish that the 
Veteran underwent a cord decompression and fusion of the 
vertebrae from L3 to S1.  Detailed surgical records are no 
longer available.

VA treatment records reveal a diagnosis of hepatitis C in 
July 2001.  In May 2005, the Veteran's treating VA doctor 
stated that given the Veteran's history of surgery with 
transfusion in 1967, "it is possible that [the Veteran] 
contracted hepatitis from the blood transfusion."

The Veteran responded to a VA request in September 2005 by 
stating that the sole risk factor for hepatitis C he had been 
exposed to was the 1967 blood transfusion.  The Veteran had 
been supplied with a list of possible factors and asked to 
identify those behaviors in which he had engaged.  He 
reiterated that he had no other recognized risk factors in a 
June 2007 statement and at his September 2009 Board hearing.

The Veteran's 1967 back surgery is alleged to have involved a 
blood transfusion.  Although the surgical record verifying 
this is no longer available, the need for a transfusion at 
that time is likely.  The Veteran underwent a serious 
surgery, and he is competent to relate the circumstances of 
that surgery as reported to him by doctors at the time.  The 
sole medical opinion of record indicates that a nexus between 
the transfusion and current diagnosis is "possible."  While 
this does not meet the applicable "at least as likely as 
not" standard of proof on its face, the medical opinion must 
be considered in light of the fact that no other risk factor 
for hepatitis C is indicated.  Resolving all reasonable doubt 
in favor of the Veteran, service connection for hepatitis C 
is warranted as secondary to surgery for the low back 
disability.  There is no evidence against the Veteran's 
claim, and the medical evidence of record tends to support 
his allegations.  


ORDER

Service connection for hepatitis C is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


